Citation Nr: 1610064	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  12-26 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral arthritis of the right knee.

2.  Entitlement to an initial disability rating in excess of 10 percent for patellofemoral arthritis of the left knee.

3.  Entitlement to an initial compensable disability rating for weakness of the right calf, muscle group XI.

4.  Entitlement to an initial compensable disability rating for weakness of the left calf, muscle group XI.

5.  Entitlement to special monthly compensation based on loss of use of both feet, the Veteran's need for the regular aid and attendance of another person or housebound status.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 28, 1986 to May 8, 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2010, February 2011, and July 2011, issued by the Regional Office (RO) in Denver, Colorado.  

In April 2009, a Travel Board hearing was held before a Veterans Law Judge, a transcript of the hearing is included in the claims file.  The Veterans Law Judge who conducted the hearing retired, and the Veteran declined the opportunity to testify at another hearing. This case was previously before the Board in October 2009, June 2011, May 2013, and most recently in January 2015, and remanded for additional development and readjudication.

In the January 2015 remand, the Board directed the RO to develop the Veteran's then-pending requests to reopen claims of entitlement to service connection for left and right ankle disabilities.  In a June 2015 rating decision, the RO granted service connection for right ankle degenerative joint disease and service connection for left ankle tendonitis.  This rating decision constitutes a full grant of the benefit sought for these conditions, and they are no longer in appellate status.  

In an April 2015 rating decision, the RO granted service connection for right and left lower extremity sciatica, and combined the new ratings with the Veteran's service-connected weakness of the bilateral calves, two disabilities that are presently in appellate status.  The RO requested that the Veteran indicate whether he considered the claims to be fully resolved.  The Veteran did not respond to this request, and the issues are still on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board notes that the development requested in its May 2013 remand has yet again not been performed.  Despite the Board's May 2013 and January 2015 directives instructing the AOJ to issue a Statement of the Case (SOC) on the issues of increased ratings for the service-connected bilateral knee and bilateral leg disabilities, there is no indication that the AOJ has done so.  Consequently, the Board finds another remand of these issues is required for issuance of a SOC.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Again, as the Veteran's disability picture is unresolved, the claims for SMC based on loss of use of the feet, aid and attendance or housebound, and TDIU are inextricably intertwined with the increased rating claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of these issues must be deferred until after completion of the actions requested below.  Additionally, there have been numerous examinations pertaining to the Veteran's numerous service-connected disabilities. The Board finds that examinations for the SMC claims are warranted.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran and his representative should be provided with a SOC on the issues of entitlement to increased disability ratings for his service-connected bilateral patellofemoral arthritis and bilateral calf muscle weakness.  They should also be informed of the requirements to perfect an appeal with respect to these issues, and if the Veteran perfects an appeal, all indicated development should be completed before the case is returned to the Board.

2.  Schedule the Veteran for an examination to determine whether the Veteran has permanent loss of use of his feet. Loss of use is defined as no useful function other than that which would be equally well served by amputation at the site of election with prosthesis in place. The examiner should review the claims file.  All necessary studies and tests should be conducted.

a) The examiner should provide an opinion as to whether the Veteran has permanent loss of use of the feet, taking into consideration the totality of the service-connected disabilities in each of the Veteran's lower extremities.

b) The examiner must provide reasons for opinions as to whether there is loss of use of the feet and whether such loss is permanent, considering the Veteran's reports.

3.  Schedule the Veteran for a VA Aid and Attendance/Housebound examination.  The entire virtual file must be made available to the examiner for review in conjunction with the examination.  The examiner should determine the following: 

a) Whether the Veteran's service-connected conditions render him permanently bedridden or so helpless as to be in need of regular aid and attendance (i.e. unable to dress or undress himself, to keep himself ordinarily clean and presentable, frequent need for adjustment of prosthetic or orthopedic appliances, unable to feed himself through loss of coordination in the upper extremities or extreme weakness, inability to attend to the wants of nature, or incapacity (physical or mental) that requires care or assistance on a regular basis to protect himself from the hazards incident to his daily environment); 

b) Whether the Veteran is substantially confined to his house or its immediate premises (i.e. has disability that would prevent him from leaving his home to go to a job).

An explanation must be provided for all opinions expressed.

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should then readjudicate the issues, to include entitlement to SMC based on loss of use of both feet, and with particular consideration of all evidence obtained since the issuance of the May 2013 Board Remand.  With regard to the TDIU issue, if the Veteran does not meet the schedular rating thresholds, consideration should also include whether referral for extraschedular evaluation is warranted.  If referral is warranted, the case should be referred to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 4.16(b).  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




